         Case 1:19-cr-10080-NMG Document 1898 Filed 06/11/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                   No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


          DEFENDANTS’ RESPONSE TO GOVERNMENT’S STATUS REPORT
                    REGARDING SEPTEMBER 2021 TRIAL

         Defendants respectfully submit this response to the government’s June 10, 2021 Status

Report Regarding September 2021 Trial (ECF 1894).

         Defendants agree with the government that having certainty about the trial date is

critically important. However, before Defendants can make an informed assessment regarding

trial dates and groups, Defendants need more information about how many defendants can

realistically be tried at one time in September 2021 given the lingering COVID-related

restrictions. To date, the Defendants have not been able to obtain any clear guidance as to how

many defendants can be tried together in the Moakley Courthouse this fall. Once that

information is obtained, Defendants will be able to properly respond to the government’s

submission.



Dated: June 11, 2021                                 Respectfully submitted,

                                                     /s/ Brian T. Kelly
                                                     Brian T. Kelly (BBO No. 549566)
                                                     Joshua C. Sharp (BBO No. 681439)
                                                     Lauren A. Maynard (BBO No. 698742)
Case 1:19-cr-10080-NMG Document 1898 Filed 06/11/21 Page 2 of 4




                                   NIXON PEABODY LLP
                                   53 State Street
                                   Boston, MA 02109
                                   617-345-1000
                                   bkelly@nixonpeabody.com
                                   jsharp@nixonpeabody.com
                                   lmaynard@nixonpeabody.com

                                   Robert Sheketoff (BBO No. 457340)
                                   One McKinley Square
                                   Boston, MA 02109
                                   617-367-3449

                                   Counsel for Gamal Abdelaziz

                                   /s/ Michael Kendall
                                   Michael Kendall (BBO # 544866)
                                   Yakov Malkiel (BBO # 689137)
                                   WHITE & CASE LLP
                                   75 State Street
                                   Boston, MA 02109-1814
                                   Telephone: (617) 979-9310
                                   michael.kendall@whitecase.com
                                   yakov.malkiel@whitecase.com

                                   Andrew E. Tomback (pro hac vice)
                                   McLAUGHLIN & STERN LLP
                                   260 Madison Ave.
                                   New York, NY 10016
                                   Telephone: (212) 455-0438
                                   atomback@mcloughlinstern.com

                                   Counsel for John Wilson

                                   /s/ Tracy A. Miner
                                   Tracy A. Miner (BBO No. 547137)
                                   Megan A. Siddall (BBO No. 568979)
                                   MINER ORKAND SIDDALL LLP
                                   470 Atlantic Ave, 4th Floor
                                   Boston, MA 02110
                                   Tel.: (617) 273-8377
                                   Fax: (617) 273-8004
                                   tminer@mosllp.com
                                   msiddall@mosllp.com

                                   Counsel for Homayoun Zadeh

                               2
Case 1:19-cr-10080-NMG Document 1898 Filed 06/11/21 Page 3 of 4




                                   /s/ Cory S. Flashner
                                   R. Robert Popeo (BBO No. 403360)
                                   Mark E. Robinson (BBO No. 423080)
                                   Eóin P. Beirne (BBO No. 660885)
                                   Cory S. Flashner (BBO No. 629205)
                                   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                   AND POPEO, P.C.
                                   One Financial Center
                                   Boston, MA 02111
                                   (617) 348-1605 (telephone)
                                   (617) 542-2241 (fax)
                                   rrpopeo@mintz.com
                                   merobinson@mintz.com
                                   epbeirne@mintz.com
                                   csflashner@mintz.com

                                   Counsel for Elisabeth Kimmel

                                   /s/ Reuben Camper Cahn
                                   Reuben Camper Cahn (pro hac vice)
                                   Jennifer L. Keller (pro hac vice)
                                   Chase A. Scolnick (pro hac vice)
                                   KELLER/ANDERLE LLP
                                   18300 Von Karman Avenue, Suite 930
                                   Irvine, CA 92612
                                   Tel: (949) 476-8700
                                   rcahn@kelleranderle.com

                                   Counsel for I-Hsen “Joey” Chen

                                   /s/ David S. Schumacher
                                   David S. Schumacher (BBO #647917)
                                   HOOPER, LUNDY & BOOKMAN, P.C.
                                   470 Atlantic Avenue, Suite 1201
                                   Boston, MA 02210
                                   (617) 532-2700
                                   (617) 345-3927 (fax)
                                   dschumacher@health-law.com

                                   Patric Hooper (pro hac vice)
                                   HOOPER, LUNDY & BOOKMAN, P.C.
                                   1875 Century Park East, Suite 1600


                               3
        Case 1:19-cr-10080-NMG Document 1898 Filed 06/11/21 Page 4 of 4




                                                    Los Angeles, California 90067-2517
                                                    (310) 551-8111
                                                    (310) 551-8181 (fax)
                                                    phooper@health-law.com

                                                    Jordan Kearney (pro hac vice)
                                                    HOOPER, LUNDY & BOOKMAN, P.C.
                                                    575 Market Street, Suite 2300
                                                    San Francisco, CA 94105
                                                    (415) 875-8500
                                                    (415) 875-8519 (fax)
                                                    jkearney@health-law.com

                                                    Counsel for Amy and Gregory Colburn

                                                    /s/ Michael K. Loucks
                                                    Michael K. Loucks (BBO #305520)
                                                    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                    500 Boylston Street
                                                    Boston, MA 02116
                                                    (617) 573-4800
                                                    michael.loucks@skadden.com

                                                    Jack P. DiCanio (pro hac vice)
                                                    Allen J. Ruby (pro hac vice)
                                                    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                    525 University Avenue
                                                    Palo Alto, CA 94301
                                                    (650) 470-4500
                                                    jack.dicanio@skadden.com
                                                    allen.ruby@skadden.com

                                                    Counsel for Marci Palatella



                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on June 11, 2021, and thereby
delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                             /s/ Lauren A. Maynard
                                                            Lauren A. Maynard




                                                4
